PER CURIAM.
The petition for writ of certiorari, insofar as it challenges the amount of gain time awarded to petitioner by the Florida Department of Corrections, is denied on the merits. Brown v. Moore, 800 So.2d 329 (Fla. 1st DCA 2001). However, we grant the petition to the extent it seeks review of the circuit court’s order that imposed a lien on petitioner’s trust account to recover circuit court filing fees for the proceedings below. The order of September 3, 2004, is quashed and the cause is remanded to the circuit court for reconsideration of petitioner’s request for indigency in accordance with section 57.081, Florida Statutes. The circuit court shall also order that any funds taken from petitioner’s trust account in accordance with the lien be refunded. Jackson v. McDonough, 31 Fla. L. Weekly D2299, — So.2d-, 2006 WL 2527244 (Fla. 1st DCA Sept.5, 2006).
PETITION GRANTED IN PART AND DENIED IN PART.
BROWNING, C.J., WEBSTER, and PADOVANO, JJ., CONCUR.